Citation Nr: 1027369	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-11 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, 
including posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial rating for scar, right 
upper thigh, residual of a shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.

The Veteran appeared before the undersigned Veterans Law Judge in 
June 2010 and delivered sworn testimony via video conference 
hearing in Louisville, Kentucky.  Evidence pertinent to the 
matter on appeal was received contemporaneously with the 
Veteran's June 2010 Board hearing.  The Veteran has waived 
initial RO consideration of this evidence.

A March 2010 rating decision, in pertinent part, granted the 
Veteran's claim of entitlement to service connection for left arm 
disability and assigned a noncompensable rating, effective April 
26, 2005.  The Veteran has not expressed disagreement with the 
rating assigned for his left arm disability.

The issue of entitlement to an initial compensable rating for 
scar, right upper thigh, residual of a shell fragment wound is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  Psychiatric disability was not shown in service, nor to a 
compensable degree within a year of discharge from service, and 
the competent clinical evidence fails to establish a nexus or 
link between an acquired psychiatric disorder and the Veteran's 
active service.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating decisions dated in September 1992 and March 1996 denied 
the Veteran's claim of service connection for a psychiatric 
disability, including PTSD.  Generally, new and material evidence 
would be required to reopen this claim.  38 U.S.C.A. § 5108.  As 
noted by the RO in this case, under the provisions of 38 C.F.R. § 
3.156(c), however, when VA receives relevant service department 
records that existed at the time of a prior final decision, VA 
will reconsider the prior decision without the need for new and 
material evidence.  Evidence added to the record since the March 
1996 RO decision includes the Veteran's 201 personnel file (DA 
Form 20).  As the Veteran's DA Form 20 was not of record at the 
time of the March 1996 RO decision, and as the service personnel 
records are relevant to the matter before the Board (among other 
things, the personnel records reflect that the Veteran is in 
receipt of the Combat Infantryman Badge (CIB), and award not 
noted on the Veteran's DD 214), VA must therefore reconsider this 
issue.

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in May 2005, September 2005, and January 
2006 the Veteran was informed of the evidence and information 
necessary to substantiate the claim, the information required of 
the appellant to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain evidence 
and information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain such 
evidence.  In a January 2008 letter the Veteran received notice 
regarding the assignment of a disability rating and/or effective 
date in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as the 
case was readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).


Duty to Assist

The Veteran's service treatment and personnel records are 
associated with the claims file, as are VA records.  In August 
2009 the Veteran underwent a VA examination that addresses the 
medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the August 2009 VA examiner's opinion (contained 
in a February 2010 addendum) is more than adequate.  The August 
2009 VA examiner elicited information concerning the Veteran's 
military service, and the opinion considered the pertinent 
evidence of record, and included a reference to the Veteran's 
service treatment records.  Supporting rationale was provided for 
the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Board acknowledges that the August 2009 examiner did state 
(in the February 2010 addendum), as far as providing an opinion 
of etiology for one aspect of the Veteran's schizophrenia, that 
"I can not resolve this issue without resorting to mere 
speculation."  As the examiner explained the basis for being 
unable to render the requested opinion without resort to mere 
speculation (no documentation of the onset of psychotic symptoms 
during active duty), the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4); Jones v. Shinseki, 23 Vet. App. 382 (2010).  The 
Board also observes that the evidence of record contains 
sufficient competent medical evidence to decide the claim.  In 
this regard, the Board notes that the file contains a VA 
examination conducted less than a year following the Veteran's 
discharge from service.

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claim.

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a psychosis may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

The Veteran's service treatment records are negative for any 
complaints or diagnoses of psychiatric disability, and the 
Veteran's April 1971 service separation examination noted that 
the Veteran's psychiatric system was normal.

The Veteran's main assertion in this case is that he has PTSD as 
a result of combat operations during Vietnam.  The competent 
evidence, however, fails to include a current diagnosis of PTSD, 
and VA examiners in February 1992, March 1996, and August 2009 
specifically noted that the Veteran did not meet the criteria for 
a diagnosis of PTSD.

As for psychiatric disability other than PTSD, the Board notes 
that the Veteran's diagnoses include schizophrenia (July 1991 VA 
discharge summary), bipolar disorder (March 1996 VA examination), 
and psychosis (August 2009 VA examination).  The most recent 
evidence of record (June 2010 VA record) reveals that the Veteran 
has also been diagnosed and treated for depressive disorder and 
anxiety disorder.

In a February 2010 addendum, the August 2009 VA examiner 
commented as follows:

The determinants of schizophrenia are not 
clear, but are thought to be a combination 
of genetic and environmental factors.  In 
some cases, a precipitating stressor can be 
identified.  There is no evidence that [the 
Veteran] displayed psychotic symptoms while 
on active duty, but it would not be 
surprising if combat trauma could 
precipitate the onset of psychotic symptoms 
in an individual predisposed to 
schizophrenia.  Onset of schizophrenia is 
usually in the late teens to early 20's for 
men, and that would fit the active duty 
timeframe as well.  However, without any 
documentation of onset of psychotic 
symptoms during active duty, suggesting 
that combat could have been the 
precipitating stressor is entirely 
conjecture.  In other words, I can not 
resolve this issue without resorting to 
mere speculation.

The August 2009 VA examiner then offered (in the February 2010 
addendum) the following rationale:

A review of [the Veteran's] extensive 
psychiatric record, dating back to 1991 
(first documented admission, diagnosis and 
treatment), provides no clear evidence for 
a diagnosis of an anxiety disorder, but 
consistently provided clear evidence of a 
chronic psychotic disorder.  There was no 
evidence presented during the recent 
evaluation to suggest that his diagnosis 
was not accurate, or is no longer accurate.  
Some symptoms of PTSD were identified, but 
many of these overlap with psychotic 
disorders (e.g., avoidance symptoms, 
hypervigilance).  [The Veteran] has a 
qualifying trauma (combat), but does not 
describe re-experiencing symptoms necessary 
for the diagnosis of PTSD.

As noted, service treatment records show no complaints or 
diagnoses of psychiatric disability, and the service discharge 
examination report indicated that the Veteran's psychiatric 
system was clinically evaluated as normal.  While records reflect 
a current diagnosis of such disorders as schizophrenia, bipolar 
disorder, anxiety disorder, and depressive disorder, the evidence 
of record reveals that the first medical evidence of a 
psychiatric disability was years following service, and there is 
no competent medical evidence or opinion indicating that the 
Veteran's psychiatric disability is related to service.  Rather, 
the August 2009 VA examiner essentially opined that the Veteran's 
psychiatric disability was not related to the Veteran's military 
service.

The August 2009 VA examiner's opinion is supported by findings 
from a July 1971 VA examination that the Veteran underwent 
shortly following service.  At that examination, the Veteran made 
no complaints related to psychiatric problems, and the Veteran's 
psychiatric system ("nervous system") was noted to be normal.

Since the medical evidence of record fails to indicate that the 
Veteran had psychiatric problems during service, within a year of 
discharge from service, or that his psychiatric disability is 
related to service, the preponderance of the evidence is against 
the claim for service connection for psychiatric disability, 
including PTSD.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first hand 
knowledge (i.e., experiencing stressors such as combat).  The 
Veteran is also competent to testify (June 2010 Board hearing 
transcript, pages 5-6) that he has had sleeping problems for over 
30 years.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board finds that the Veteran's statements as to continuity of 
symptomatology of psychiatric problems service are less than 
credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting 
that contemporaneous evidence has greater probative value than 
history as reported by the veteran).  In this regard, the Board 
again notes that no psychiatric problems were complained of or 
noted during service or shortly thereafter, including at the July 
1971 VA examination.  While the Board acknowledges that the 
absence of any corroborating medical evidence supporting his 
assertions, in and of itself, does not render his statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).

The provisions of 38 U.S.C.A. § 1154(b) do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between a current disability and service.  
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even 
though the Veteran has combat status, the Veteran must provide 
satisfactory evidence of a relationship between his service and 
current psychiatric disability.  As the Veteran simply does not 
have the necessary medical training, he is not competent to opine 
as to whether he has a current diagnosis of PTSD, or to state 
that he has psychiatric disability other than PTSD as a result of 
his military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).


ORDER

Service connection for psychiatric disability, including PTSD, is 
denied.


REMAND

A March 2010 rating decision, in pertinent part, granted the 
Veteran's claim of entitlement to service connection for right 
leg (right upper thigh) disability and assigned a noncompensable 
rating, effective April 26, 2005.  At the June 2010 Board hearing 
(June 2010 Board hearing transcript, page 4) the Veteran, through 
his representative, appeared to essentially express disagreement 
with the rating assigned for the service-connected right thigh 
disability, and mentioned VA records that supported the Veteran's 
assertion concerning the service-connected right thigh 
disability.  A notice of disagreement must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed.  38 C.F.R. § 20.300 (2009).  As 
such, notice of disagreement with the March 2010 rating decision 
initial rating assignment for the service-connected right upper 
thigh shell fragment wound scar is not properly made before the 
Board, but must be made to the Louisville, Kentucky RO.  
Nevertheless, as VA has been made aware of the Veteran's 
disagreement with the initial rating assignment for the service-
connected right upper thigh shell fragment wound scar, and such 
notice of disagreement has been reduced to writing in a hearing 
transcript, the RO must be afforded the opportunity to take 
formal notice of the notice of disagreement, and issue a 
Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is hereby REMANDED for the following:

The AOJ should take formal notice of the 
Veteran's notice of disagreement with the 
noncompensable initial rating assigned for 
the service-connected right upper thigh 
shell fragment wound scar, contained on 
page 4 of the written transcript of the 
June 2010 Board hearing, and readjudicate 
the issue of entitlement to a compensable 
initial rating for scar, right upper thigh, 
residual of a shell fragment wound with 
consideration of the additional VA clinical 
evidence submitted at the June 2010 Board 
hearing.  If the benefit sought is not 
granted, issue a Statement of the Case as 
to the issue of entitlement to a 
compensable initial rating for scar, right 
upper thigh, residual of a shell fragment 
wound.  Only if the Veteran perfects an 
appeal as to that issue should that issue 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


